DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
112(a)
The applicant provides “Dataset2Vec:Learning Dataset Meta-Features” as evidence that  “Dataset2Vec’ means automatic discovery of dataset meta-features that was understood well enough to be fully automated”. First, the applicant did not disclose the “Dataset2Vec” method in their original specification as filed. Second the “Dataset2Vec” uses the meta feature extraction  algorithm (bottom of page 3):

    PNG
    media_image1.png
    67
    364
    media_image1.png
    Greyscale

 The specification, as filed, fails to disclose a meta feature extraction algorithm. Therefore, the “Dataset2Vec:Learning Dataset Meta-Features” is not evidence the metafeatures using a meta feature extraction algorithm were well understood or known at the time the application was filed. 

The applicant alleges “Public Views of Artificial Intelligence and Intellectual Property Policy is irrelevant to enablement.” The examiner disagrees. “Public Views of Artificial Intelligence and Intellectual Property Policy” disclose that data is foundational component to AI. Therefore, the publication is not irrelevant to enablement.  Moreover, as evidence of the need for data to train the AI,  “Dataset2Vec:Learning Dataset Meta-Features” discloses the data that is used to train the machine learning model (see page 5, foot note 3, http://www.bioinf.jku.at/people/klambauer/data_py.zip). The current application does not disclose the data that is used to train the model. The examiner submits the “trained metamodel” would need specific data to train the model. The examiner submits the inference of the “artificial intelligence (AI) inferencing” would include a trained model, as evidence see https://blogs.nvidia.com/blog/2016/08/22/difference-deep-learning-training-inference-ai/
Regarding ordinary skill, the examiner submits one of ordinary skill would be a data scientist, as disclosed in paragraph [0003]. However, even with high level of skill, the applicant cannot applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. See MPEP § 2161.01, subsection III, and MPEP § 2164.08.
The applicant has not addressed any of the Wands factors presented in the previous rejection. Therefore, the rejection 112(a) enablement rejection stands. 
Lastly, the examiner notes the applicant’s representative has not provided any evidence to overcome the evidence the examiner has provided. The examiner submits MPEP 2164.6(c)V discloses “it must be emphasized that arguments of counsel alone cannot take the place of evidence in the record once an examiner has advanced a reasonable basis for questioning the disclosure. See In re Budnick, 537 F.2d at 538, 190 USPQ at 424; In re Schulze, 346 F.2d 600, 145 USPQ 716 (CCPA 1965); In re Cole, 326 F.2d 769, 140 USPQ 230 (CCPA 1964)” (underline added). Therefore,  the applicant’s arguments regarding the enablement of the claims is not persuasive.
112(f) and 112(b)
The applicant does not address the means plus function claim limitation. The applicant cites MPEP 2173.02(II) as a reason why the claim is definite. The examiner disagrees. The applicant should look to MPEP 2181 for guidance on “means plus function”. As noted previously, the language “a respective distinct trained metamodel … to” would invoke means plus function. As noted by the applicant, the specification teaches “[t]he specification recommends ’random forest’ (0037) and also has ‘a support vector machine (SVM), an artificial neural network (ANN), a decision tree’(0025)” (underline added). However, the specification paragraph [0027]  discloses “[m]achine learning has hundreds of algorithms and is still rapidly growing.” Moreover, the examiner notes the applicant has not disclosed how (i.e. what data is used) to train the metamodel in order to give the metamodel its functionality. Page 15 of “Public Views of Artificial Intelligence and Intellectual Property Policy” discloses “[d]ata is a foundational component of AI. Access to data for initial development and ongoing training is necessary for AI development.” Therefore, since the applicant has not addressed the 112(f) interpretation and has not provided the data that trains the metamodel (i.e. gives functionality to the metamodel), the examiner finds the applicant’s arguments unpersuasive. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “machine learning model” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a respective distinct trained metamodel … to in claim 1.
a respective distinct trained metamodel… to in claim 19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a respective distinct trained metamodel …to ” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The examiner submits the specification figure 1 shows the metamodel (131) as a box. The examiner submits the specification figure 5 shows the metamodel (530) as a box. The examiner submits the specification figure 7 shows the metamodel (731) as a box. The examiner submits the specification figure 9 shows the metamodel (930) as a box. The examiner submits the specification  figure 11 shows the metamodel (1130) as a box. The specification paragraph [0027]  discloses “[m]achine learning has hundreds of algorithms and is still rapidly growing.”The specification [0037] discloses “[e]ach of metamodels 131-132 is itself a trainable regression algorithm. The examiner submits “trainable” algorithm is dynamic algorithm and dependent on how the metamodel is trained (i.e. dependent on the data that trains the model). Moreover, specification [0037] discloses “metamodels 131-132 may each be a distinct random forest that is already trained”.  The examiner submits the applicant has not disclosed the specific data that trains the trained metamodel or how the metamodel is trained. Moreover, as noted above the metamodel/machine learning algorithm would encompass hundreds of algorithms. In addition, the applicant has not disclosed the data that is used to train the model for the trained metamodel.  Page 15 of “Public Views of Artificial Intelligence and Intellectual Property Policy” discloses “[d]ata is a foundational component of AI. Access to data for initial development and ongoing training is necessary for AI development.”  Specification paragraph [0055] “generic GSSR is amenable to various substantial improvements disclosed herein. Computer 300 may perform a GSSR for each hyperparameter of algorithm 310”. However, paragraph [0065]  discloses “[g]eneric GSSR uses a same constant separation at all times for all hyperparameters, which is suboptimal. In an embodiment, GSSR 331 may independently tune/vary the separation of points in pairs for each hyperparameter”(underline added). The examiner submits the specification does not specify how to tune/vary the separation points of the hyperparameter to get the desired result to get the “optimal” separation [0065]. Specification [0082] discloses  “[o]nly metamodels that predict an improved subrange are discussed above”. The examiner submits the applicant has not disclosed how the metamodel would “predict”[0082] an improved subrange a subrange of values for the hyperparameter.   
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
112(a) Written Description
Claims 1-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.” Id. at 1353-54  (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916 , 920 (Fed. Cir. 2004)) (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342 , 1345 (Fed. Cir. 2000)). This requirement “ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time.” Id.	
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed subject matter as of the filing date. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Id.; Ariad, 598 F.3d at 1351. The written description requirement does not demand any particular form of disclosure; however, “a description that merely renders the invention obvious does not satisfy the requirement.” Ariad, 598 F.3d at 1352 (quoting Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997)). The written description requirement of 35 U.S.C. § 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Id. at 1349. Original claim language does not necessarily satisfy the written description requirement for the claimed subject matter. Id. See LizardTech, 424 F.3d at 1345 (holding that "[a]fter reading the patent, a person of skill in the art would not understand" the patentee to have invented a generic method where the patent only disclosed one embodiment of it). 
	
	
Written description-  “predict a respective fastest subrange of possible values”
The specification fails to show possession of  “predict a respective fastest subrange of possible values”. 
The specification paragraph [0026]  discloses “[m]achine learning algorithm 110 is trainable and perhaps due for tuning (retraining) or not yet trained. Algorithm 110 need not be ready (trained) for immediate use on inference dataset 150.”
The specification paragraph [0036]  discloses “because some or most configurations of algorithm 110 may still need training or retraining, accuracy prediction may be difficult or impossible”(underline added). 
The current claims would encompass using the machine learning algorithm, because the claimed hyperparameter is encompassed by the machine learning algorithm as shown in figure 1.
 The applicant does not have possession of the claim invention where the accuracy of the prediction is impossible. (To show possession the applicant needs to explicitly show disclose machine learning algorithms where the accuracy prediction is possible.)
Written description-failure to disclose “the respective fastest subrange...”
	The specification, as filed, fails to disclose “the respective fastest subrange”.
The applicant alleges “fastest may also mean ‘improved initial subranges save training time’ (0058). ‘a score may instead measure how much time does a particular configuration of a particular algorithm need to achieve a fixed proficiency for a particular training data set’ (0097), ‘time to train, such as times 1191-1198’ (0174), ‘faster... accelerated (save time) and save energy’ (0043), and ‘fastest (or fast enough)’ (0188)”  would give written description to “fastest subrange”. The examiner submits that the applicant has pulled from different embodiments in order to give written description to the amended claim limitation.  For example paragraph [0097] is directed toward figure 5 and paragraphs [0174 and 0188] are directed toward figure 11 and 12, which is a different embodiment. Paragraph [0178] explicitly notes “[u]nlike the metamodels of FIGs. 5, 7, and 9”.

Written description-failure to disclose the data used to train the “trained metamodel”

The applicant has not disclosed any specific data or specific dataset used to train the trained metamodel. Figures 4 disclose a generic inference dataset (450) and figure 5 discloses generic inference dataset 535 and training of the metal model 530.  The applicant has only disclosed generic dataset “X”. 
The examiner submits the “trained metamodel” would need specific data to train the model. The examiner submits the inference of the “artificial intelligence (AI) inferencing” would include a trained model, as evidence see https://blogs.nvidia.com/blog/2016/08/22/difference-deep-learning-training-inference-ai/. 
The applicant has not disclosed the data that is used to train the model for the trained metamodel.  Page 15 of “Public Views of Artificial Intelligence and Intellectual Property Policy” discloses “[d]ata is a foundational component of AI. Access to data for initial development and ongoing training is necessary for AI development.”
The examiner notes “Dataset2Vec:Learning Dataset Meta-Features” discloses the specific dataset used train the meta-feature extractor (see footnotes at the bottom of page 5)(see page 5 Expirement- UCI Meta Dataset).
The examiner also notes “Identifying artificial intelligence (AI) invention: A novel AI patent dataset” by Giczy et al.  which discloses datafiles with the research. Moreover,  Giczy et al.  discloses “publicly available datasets are important for advancing the frontiers of knowledge” (Introduction, page 2). Lastly Giczy et al.  discloses “[t]he critical aspect of these approaches is curating the training data”. 

Written description-failure to explicitly disclose the training algorithm
	GSSR is gradient-based search space reduction.

	The specification [0008] disclose “Fig. 3 is a block diagram that depicts an example computer that performs a gradient-based search space reduction (GSSR) that is modified for use with an improved initial subrange of hyperparameter values, in an embodiment;”

The specification [0057] disclose “Generic GSSR tries to approximate a global optimum value for a hyperparameter, but may instead be misled to a merely local optimum, of which a hyperspace may have many for each hyperparameter/dimension”.
The specification [0058] disclose “GSSR 331 may stray outside of improved subrange 341 while exploring values for hyperparameter 321”
The specification [0066] disclose “[g]eneric GSSR uses a same constant separation at all times for all hyperparameters, which is suboptimal”.
The specification [0069] disclose “[c]omputer 300 may examine the gradients of the sampling pairs of an epoch to detect whether or not the separation distance is too small.” The applicant does not disclose a specific algorithm for how the “computer” detects the separation distance is too small. 
	Paragraph [0112] discloses “inference dataset 535 has values 505-506 for respective meta-features 561-562 that may stimulate metamodel 530. That stimulation causes metamodel 530 to predict that improved subrange 545 is an optimal initial subrange for optimizing hyperparameter 521, such as with gradient-based search space reduction.” The examiner notes that the applicant describes GSSR as “suboptimal” and may “stray” but then uses GSSR to predict an improved subrange without using the “computer”(described in paragraph [0069]).
	 
112(a) Enablement 
Claims 1-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The full scope of the claimed invention must be enabled. See Auto. Techs. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1285 (Fed.Cir.2007). The rationale for this statutory requirement is straightforward. Enabling the full scope of each claim is "part of the quid pro quo of the patent bargain." AK Steel, 344 F.3d at 1244. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. "The scope of the claims must be less than or equal to the scope of the enablement" to "ensure[] that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims." Nat'l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 (Fed.Cir.1999).	
Wands Factors:
Breadth of Claims:
The claims would encompass “a distinct trained metamodel… to predict a respective fastest subrange of possible values”. 
The specification paragraph [0036] discloses “because some or most configurations of algorithm 110 may still need training or retraining, accuracy prediction may be difficult or impossible”(underline added). 
The specification paragraph [0027]  discloses “[m]achine learning has hundreds of algorithms and is still rapidly growing.”
The examiner submits the “trained metamodel” would need specific data to train the model. The examiner submits the inference of the “artificial intelligence (AI) inferencing” would include a trained model, as evidence see https://blogs.nvidia.com/blog/2016/08/22/difference-deep-learning-training-inference-ai/. 


    PNG
    media_image2.png
    608
    1080
    media_image2.png
    Greyscale
 
	 
	The applicant has not disclosed the data that is used to train the model for the trained metamodel.  Page 15 of “Public Views of Artificial Intelligence and Intellectual Property Policy” discloses “[d]ata is a foundational component of AI. Access to data for initial development and ongoing training is necessary for AI development.”
	Predictability:
The applicant’s Background [ 0003] discloses "Dataset and model specific training time is unstable" and “cost is unpredictable”.  The examiner submits this is evidence that training is unpredictable because the cost is unpredictable.
Amount of Direction:
The applicant has not disclosed the data that is used to train the model for the claimed  “trained metamodel… predict a respective fastest subrange of possible values”. Figure 5, Figure 7, Figure 9 and Figure 11 disclose generic “values” for training but does not disclose the actual data used to train the “trained metamodel… to detect an improved subrange”.
Paragraph [0076] disclose “if inference dataset 450 is a collection of photographs, then meta-feature 461 may be a count of photographs or an arithmetic mean of pixels per photo, and meta-feature 462 may be a statistical variance of all pixel luminosities of all of the photos or median count of edges of all photos, which may be somewhat rigorous to calculate”. However, the specification is does not expressly disclose the type of data that is used to train the ““trained metamodel… to predict a respective fastest subrange of possible values”. 

The applicant has not disclosed the data that is used to train the model for the trained metamodel.  Page 15 of “Public Views of Artificial Intelligence and Intellectual Property Policy” discloses “[d]ata is a foundational component of AI. Access to data for initial development and ongoing training is necessary for AI development.”
Lack of Working Examples:
The examiner submits figure 6 and pargraphs [0114- 0131] discloses the genereic metamodel training process. However, the specification does not disclose the actual data used to train the “trained metamodel… to predict a respective fastest subrange of possible values”.
The level of ordinary skill:
The examiner submits one of ordinary skill would be a data scientist, as disclosed in paragraph [0003]. However, even with high level of skill, the applicant cannot applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. See MPEP § 2161.01, subsection III, and MPEP § 2164.08.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817